Citation Nr: 0821814	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  99-20 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for psoriatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1954 to October 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2005, a hearing was held before a Veterans Law Judge, 
who has since left the Board.  The transcript of the hearing 
is in the record.  The veteran was notified of his right to 
have a hearing before a currently sitting Veterans Law Judge 
and chose to proceed without another hearing.  

In August 2006, the Board remanded the case for development 
including examination.  In July 2007, the Board denied a 
disability rating in excess of 30 percent for generalized 
psoriasis and remanded the issue of entitlement to a 
disability rating in excess of 40 percent for psoriatic 
arthritis.  The requested development was completed and the 
Board now proceeds with its review of the appeal.  

In December 1990, the Board denied an appeal for a rating in 
excess of 40 percent for the service-connected psoriatic 
arthritis.  At that time, the Board noted that the service-
connected disability was restricted to the joints of the 
veteran's hands.  Since that time, the RO has not adjudicated 
service connection for any other joints.  The veteran has 
complained of other joints and the medical evidence is 
equivocal as to whether other joints are affected by the 
service-connected psoriatic disease or an intercurrent 
degenerative process.  

While claims are broadly construed, it would be potentially 
prejudicial to the veteran for the Board to consider these 
matters in the first instance.  Therefore, any claims for 
service connection for joints other than the hands are 
referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  Psoriatic arthritis has not been manifested by weight 
loss or anemia productive of severe impairment of health, or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  

2.  Prior to December 16, 2000, psoriatic arthritis was 
manifested by complaints of hand pain, without limitation of 
motion.  

3.  As of December 16, 2000, psoriatic arthritis is 
manifested by exacerbations of hand pain with a gap of 3 
centimeters (cm) between the left thumb and fingers and 
between the right thumb and fingers, and a gap of 4 cm 
between the left index finger tip and the transverse fold of 
the palm, between the right index finger tip and the 
transverse fold of the palm, between the left long finger tip 
and the transverse fold of the palm, and between the right 
long finger tip and the transverse fold of the palm.  


CONCLUSIONS OF LAW

1.  Prior to December 16, 2000, the criteria for a rating in 
excess of 40 percent for psoriatic arthritis were not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.20, Diagnostic Codes (DCs) 5002, 5228, 
5229, 5230 (2007).  

2.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the left thumb have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 5230 
(2007).  

3.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the right thumb have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 5230 
(2007).  

4.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the left index finger have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 
5230 (2007).  

5.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the right index finger have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 
5230 (2007).  

6.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the left long finger have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 
5230 (2007).  

7.  As of December 16, 2000, the criteria for a 10 percent 
rating for psoriatic arthritis of the right long finger have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, §§ 4.7, 4.20, DCs 5002, 5228, 5229, 
5230 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2004 that fully addressed 
all four notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has he been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of supplemental statements of 
the case issued in February and October 2007 after the notice 
was provided.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records.  The veteran submitted private records and has not 
identified any other records that could be obtained for him.   

The appellant was afforded a hearing and a VA medical 
examination with an opinion.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

There is no specific rating code for psoriatic arthritis.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Psoriatic arthritis is rated as analogous 
to rheumatoid arthritis.  38 C.F.R. Part 4, § 4.71a, DC 5002.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  The Board has considered all the evidence of 
record.  However, the most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran's arthritis is currently rated as an active 
process.  For arthritis as an active process, the current 40 
percent rating is assigned for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year.  

The next higher rating, 60 percent, requires manifestations 
less than the criteria for a 100 percent rating but weight 
loss and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  

The next and highest rating, 100 percent, is assigned for 
constitutional manifestations associated with active joint 
involvement, totally incapacitating.  38 C.F.R. Part 4, 
§ 4.71a, DC 5002.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The record shows that the veteran was examined by VA in June 
1998 and weighed 177 pounds.  A June 2007 VA clinical note 
shows a weight of 183 pounds.  At his Board hearing, in June 
2005, he testified to the effect that his weight had been 
stable.  The record also contains laboratory studies, 
including extensive testing in December 2003 and February and 
June 2007.  

On the most recent VA examination, in October 2006, the 
examiner reported that his examination showed no evidence of 
systematic affects of arthritis including weight loss or 
anemia, or any other severe impairment of health.  

Review of the record does not disclose any competent medical 
opinions to the contrary.  The veteran has submitted some 
medical evidence.  In a note dated in October 1999, a private 
dermatologist, P. M., M.D., wrote of symptoms including the 
veteran's complaints of pain in the small joints of the hands 
and feet.  The doctor did not mention weight loss, anemia, 
severe impairment of health, or severely incapacitating 
exacerbations.  

Also in October 1999, G. R. S., M.D., reported a diagnosis of 
psoriatic arthropathy with degenerative joint disease and did 
not express an opinion as to the extent of the disability or 
any pertinent rating factors.  Consequently, the Board must 
conclude that the preponderance of competent medical evidence 
establishes that the disability does not approximate the 
weight loss, anemia, or other severe impairment of health 
required for the next higher rating, for an active process, 
under DC 5002.  

Alternatively, chronic arthritis residuals can also be rated 
on limitation of motion or ankylosis, favorable or 
unfavorable, of specific joints affected consistent with 
applicable diagnostic codes.  Where however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5002.  

Such limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A Note to the code provides that 
the rating for active process cannot be combined with that 
for residuals based on limitation of motion or ankylosis; the 
higher rating is to be assigned.  38 C.F.R. Part 4, § 4.71a, 
DC 5002.  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As discussed in the introduction, the Board has previously 
determined that the psoriatic arthritis is restricted to the 
veteran's hands and the agency of original jurisdiction has 
not adjudicated service connection for any other joints.  

The Board's July 2007 remand referred to the most recent 
examination, of October 2006, which stated that a July 2006 
note from the rheumatology service showed the veteran did not 
have psoriatic arthritis, just psoriasis.  There was also a 
February 2007 clinical note to the effect that psoriatic 
arthritis had been ruled out by the rheumatology service and 
the veteran's presentation was most consistent with 
osteoarthritis of the lumbar spine.  

On remand, the underlying rheumatology service records were 
obtained.  The July 2006 rheumatology service note simply 
states that the veteran was seen in 2000 and they ruled out 
psoriatic arthritis at that time, but he returned for 
evaluation of worsening neck and hand pain.  X-rays showed 
degenerative changes in the cervical spine and hands with 2 
erosions in the right 2nd and 4th DIP joints.  In other words, 
there was nothing really new from the rheumatology service 
since the year 2000.  

On the other hand, the RO obtained an opinion on this 
question in January 2004.  At that time, a VA physician 
discussed the veteran's symptomatology and concluded that 
since the arthritic symptoms were closely associated with 
flare-ups of his skin condition, he did have psoriatic 
arthritis rather than osteoarthritis.  Thus, the record 
indicates itself that the service-connected psoriatic 
arthritis is limited to the joints of the hands.  

If there is limitation of motion of two or more digits, 
evaluate each digit separately and combine the evaluations.  
38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of the Hand, Note (5) 
(2007).  

Limitation of motion of the thumb will be noncompensable with 
a gap of less than one inch (in.) (2.5 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  A 10 percent rating will be assigned with a gap of 
one to two ins. (2.5 to 5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  
A 20 percent rating will be assigned with a gap of more than 
two ins. (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.  38 C.F.R. 
§ 4.71a, DC 5228.  

Limitation of motion of the index or long finger will be 
noncompensable with a gap of less than one in. (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees.  

A 10 percent rating will be assigned with a gap of one in. 
(2.5 cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  38 C.F.R. § 4.71a, DC 5229.  Any limitation of 
motion of the Ring or little finger will be noncompensable.  
38 C.F.R. § 4.71a, DC 5230.   

On the June 1998 VA examination, the veteran's complaints 
included hand pain.  He was found to have a full range of 
motion in both hands and fingers, with some discomfort.  
X-rays reportedly showed some degenerative changes compatible 
with his age.  A full range of motion would not support a 
higher rating under any applicable criteria.  38 C.F.R. 
§ 4.71a.  In October 1999, Dr. P. M., reported hand pain 
without describing its effects or extent.  

Therefore, review of VA clinical records does not reveal any 
limitation of motion that would warrant an increased rating 
prior to the December 2000 VA examination.  See 38 C.F.R. 
§ 3.157 (2007).  

On the December 16, 2000, VA examination, the veteran 
reported exacerbations of hand pain.  It was reported that 
the veteran went from being able to make a full fist to being 
able to close his hand so there was only a gap of 4 cm 
between the finger tips and transverse fold of the palm.  
That would warrant a 10 percent rating for each index and 
long finger (DC 5229) and noncompensable ratings for each 
ring and little finger (DC 5230).  Those are the highest 
ratings assignable under these rating criteria.  

The range of thumb motion decreased from being able to touch 
all fingers to 3 cm from the finger tips.  That would be 10 
percent disabling under DC 5228.  A higher rating would 
require a gap of 2 ins. (5.1 cm) or more.  The examiner 
reported that his findings were bilateral.  The distal 
interphalangeal (DIP), proximal interphalangeal (PIP), and 
metacarpophalangeal (MP) joints had tenderness with 
exacerbations.  

The 10 percent limitations of motion for 6 digits, right and 
left thumb, index, and long fingers, are combined not added 
under 38 C.F.R. § 4.25 for a combined rating of 47 percent.  
Adding the bilateral factor under 38 C.F.R. § 4.26, the 
rating would be 52 percent.  This rating would be further 
combined with the veteran's other service-connected 
disability by the agency of original jurisdiction.  This 
combined rating would exceed the current 40 percent 
evaluation.  Thus, the Board finds that an increased rating 
is warranted as of the date of the December 2000 VA 
examination.   

The provisions of DC 5002 note that chronic arthritis 
residuals will first be rated under the diagnostic codes for 
the joints involved, as discussed above.  It provides an 
alternative 10 percent rating for major joints or groups of 
minor joints affected by limitation of motion.  Since the 
hands are a group of minor joints (38 C.F.R. § 4.45(f)), each 
hand would only warrant a 10 percent evaluation under this 
alternative.  

The veteran's joints were next examined by VA in November 
2003.  He reported swelling and intermittent pain in the DIP 
and PIP joints of both hands.  Pain was sometimes worse with 
activity and better with rest.  He reported flare-ups about 
once a week.  Examination of his hands showed no significant 
hypertrophic arthropathy.  He did have some tenderness in the 
region of the DIP joints of his small, index, and ring 
fingers, or his right and left hands.  Psoriatic skin changes 
were noted on the left ring finger.  

There was a full range of MP joint motion, from 0 to 100 
degrees, bilaterally.  PIP joint motion was symmetrical for 
both hands of all digits from 0 to 95 degrees.  
Parenthetically, the Board notes that there appears to be a 
transcription error in the report as it next states different 
ranges of motion for the "PIP" joint.  Taken in context, 
these additional measurements could only be for the DIP 
joints.  DIP joint motion was from 0 to 45 degrees in the 
ring and long finger of the left hand compared to 0 to 60 
degrees in the remainder of the joints.  

The X-rays were noted to show degenerative changes in the DIP 
joints.  The impression was arthritis mainly affecting the 
DIP joints of both hands including the thumbs, equivocal 
diagnosis of psoriasis versus osteoarthritis.  The examiner 
commented that due to the early stages of the disease 
process, it was unclear whether or not the arthritis was 
secondary to psoriasis or osteoarthritis.  

In January 2004, a VA physician discussed the veteran's 
symptomatology and concluded that since the arthritic 
symptoms were closely associated with flare-ups of his skin 
condition, he did have psoriatic arthritis rather than 
osteoarthritis.  On VA examination in October 2006, 
inspection of the hands revealed psoriasis on the palmar 
surface of each hand.  There was no tenderness, spasm, 
weakness, fatigue, edema/effusion, heat/redness, instability, 
guarding, or evidence of inflammatory arthritis.  Finger 
motions were not measured.  As such, this evidence does not 
support a higher rating.

Conclusion

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  

There are no VA clinical records or other competent evidence 
of any psoriatic arthritic symptoms that would warrant a 
rating in excess of 40 percent prior to the VA examination of 
December 16, 2000.  The June 1998 VA examination reported a 
full range of hand motion, this constitutes a preponderance 
of evidence against an increased rating prior to December 16, 
2000.  

The December 2000 VA examination revealed limitations of hand 
motion that would warrant evaluations, which when combined 
would exceed 40 percent.  Thus, the higher rating should be 
effective as of the date of the December 2000 VA examination.  

Subsequent VA examinations indicated that there might be 
improvement in the range of motion, but these examination 
reports do not address the rating criteria, measured in 
inches or centimeters from closure, and, consequently, do not 
form a basis for a reduction in the rating.  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  

In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  



	(CONTINUED ON NEXT PAGE)



ORDER

Prior to December 16, 2000, a disability rating in excess of 
40 percent for psoriatic arthritis is denied.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the left thumb is granted.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the right thumb is granted.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the left index finger is granted.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the right index finger is granted.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the left long finger is granted.  

As of December 16, 2000, a 10 percent rating for psoriatic 
arthritis of the right long finger is granted.  

These grants are subject to the laws and regulations 
governing the payment of monetary awards.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


